t c memo united_states tax_court dale i dirkes petitioner v commissioner of internal revenue respondent docket no filed date dale i dirkes pro_se frederick w krieg for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge daniel j dinan pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge dinan special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule a petitioner filed an objection to the motion background on date respondent sent a notice_of_deficiency to petitioner determining a deficiency in his federal_income_tax for of dollar_figure and additions to tax pursuant to sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively respondent determined that petitioner failed to timely file his federal_income_tax return for failed to pay estimated_taxes and failed to report the following amounts includable in his income capital_gains dollar_figure wages big_number respondent also determined that petitioner was entitled to a standard_deduction of dollar_figure and an exemption of dollar_figure petitioner timely filed his petition with the court on date in which he alleged in pertinent part the determination of the tax set forth in said notice_of_deficiency is based upon the following errors a the commissioner has erroneously alleged that the petitioner received thirty- seven thousand three hundred and twenty- three dollars dollar_figure in wages b the commissioner has erroneously alleged that the petitioner received a capital_gain of sixty thousand six hundred and twenty-eight dollars dollar_figure d the commissioner has erroneously alleged that the petitioner owes a delinquency penalty of three thousand four hundred ninety-eight dollars and fifty cents dollar_figure pursuant to internal_revenue_code sec_6651 be the commissioner has erroneously alleged that petitioner owes a penalty of six hundred seventy-one dollars and thirteen cents dollar_figure for failure_to_file guarterly estimates pursuant to internal_revenue_code sec_6654 further petitioner alleges the facts upon which petitioner relies as the basis of the petitioner’s case are as follows a to the best of petitioner’s information knowledge and belief the petitioner’s total income was less than twenty thousand dollars dollar_figure this compensation consisted of approximately eleven days of regular wages with the remaining compensation deriving from the exercise of incentive_stock_option s petitioner is without documentation sufficient to produce a more detailed analysis of said compensation c the petitioner’s failure_to_file federal_income_tax returns in a timely manner is not due to or resultant from willful neglect d the petitioner’s failure_to_file federal_income_tax returns in a timely manner is due to and resultant from reasonable_cause in his motion for summary_judgment respondent for the purpose of this motion concedes the capital_gain adjustment of the statutory_notice_of_deficiency thus this adjustment is no longer at issue the notice_of_deficiency allowed petitioner a standard_deduction of dollar_figure based on married filing separate status respondent concedes that petitioner should be allowed a standard_deduction of dollar_figure based upon single filing_status this adjustment is not at issue for the purpose of this motion respondent concedes the sec_665l1 a and a additions to tax thus these adjustments are no longer at issue before respondent filed the motion for summary_judgment petitioner filed a reply to respondent’s answer to the petition in which he avers on or about date petitioner received his w2 forms for the first time from his previous employer mci communications corporation those w2's indicate that petitioner’s total income for the calendar_year was thirty-seven thousand three hundred twenty-three dollars and eleven cents dollar_figure this income includes all incentive stock_options ico’s exercised in calendar_year the notice_of_deficiency included in petitioner’s income wages of dollar_figure for pursuant to petitioner’s admission in - - paragraph of his reply to respondent’s answer he is deemed to have conceded that amount thus these wages are no longer in issue discussion summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there 1s no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 78_tc_412 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be made in a manner most favorable to the party opposing summary_judgment see 85_tc_812 as previously stated the issues framed by the pleadings in this case are whether petitioner failed to report capital_gain of dollar_figure whether he failed to report wages of dollar_figure whether he is allowed an exemption of dollar_figure whether he is allowed a standard_deduction of dollar_figure whether -- - he is liable for an addition_to_tax pursuant to sec_6651 of dollar_figure and whether he is liable for an addition_to_tax pursuant to sec_6654 of dollar_figure for the purpose of this motion respondent concedes the capital_gain adjustment of dollar_figure and petitioner admits having received wages of dollar_figure from mci for based on decreased adjusted_gross_income resulting from respondent’s concessions respondent concedes that petitioner is entitled to an exemption in the amount of dollar_figure this adjustment is not at issue respondent concedes that petitioner is entitled to a standard_deduction of dollar_figure based upon single filing_status this adjustment is not at issue respondent concedes that petitioner is not liable for additions to tax pursuant to sec_6651 and a conclusion for the reasons stated herein we find and hold that there is no genuine issue as to any material fact remaining for litigation in this case and that a decision may be rendered as a matter of law to reflect the foregoing an order granting respondent’s motion for summary_judgment will be issued and decision will be entered pursuant to rule
